ELLETT, Chief Justice
(dissenting and concurring).
I concur in reversing the judgment, but I would not remand for further proceedings.
The spool with which the employee of respondent came into contact was located in a safe place and did not impede the movements of respondent’s train or crew members thereof. The night when the accident occurred was Halloween and somebody moved the spool from its place of repose to a position near the respondent’s tracks. There is no evidence as to how long the spool had remained there prior to the accident. The train had passed the point just seconds before; and if the spool was there, it was not observed. There is no evidence that appellant put the spool in its fouling position or that it knew the spool had been moved or that it had any opportunity to remove it.
The respondent claims the right to reimbursement for a settlement it made with its injured employee and bases its claim upon the provisions of the lease which require the respondent lessee to “. . . hold harmless the Lessor . . . from any and all . damages , . . accruing by reason of the use or occupation of said premises by the Lessee; . . .”
The evidence does not show that any harm or damage to the railroad company occurred by reason of the use or occupation of the premises by the lessee.
The cases cited in the main opinion all seem to deal with a case where there was negligence on the part of the lessee. In the instant matter there is no claim of negligence and negligence is not involved. The question is, “Did the lessee breach the lease?” In determining whether a contract has been breached, one must look to the ostensible intent of the parties as gathered from the contract itself. When the agreement was made to the effect that the appellant would keep the tracks free from objects which might befoul the trains, the agreement that the parties had in mind had to be that (a) the lessee would not so use the area as to foul the line; (b) it would not place anything so as to interfere with the movement of lessor’s trains; and (c) if some third party placed objects in proximity to the tracks, the lessee would remove them as soon as reasonably possible after it knew, or, in the exercise of reasonable care, should have known of their presence. This matter of breach thus has some similarity to “negligence” but this suit does not involve it.
*727I would therefore simply reverse the judgment rendered and award costs to the appellant.